Franklin App. No. 00AP-1201. On January 18, 2002, appellant filed a merit brief and supplement to the brief and Robert S. Corker filed a notice of appearance on behalf of appellant. Robert S. Corker is admitted to practice in Ohio but is not currently registered pursuant to Gov.Bar R. VI. Whereas Robert S. Corker is not registered active as required by S.Ct.Prac.R. 1(1),
IT IS ORDERED by the court, sua sponte, that the name of Robert S. Corker be stricken from appellant’s brief and supplement to the brief, and he shall not be permitted to appear in this case.